Allowable Subject Matter
Claims 17-18 and 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 17, while modular lighting systems having a rail elongated longitudinally along an axis where one or more lighting elements are placed and mounted on the rail by means of magnetic coupling; a pin having a longitudinal pin axis; wherein a joint comprises a first body having a first longitudinal axis and a second body having a second longitudinal axis joined to each other by a pin; the pin being configured to allow the first and second bodies to rotate in relation to each other around a rotation axis defined by the pin; wherein each body has a seat shaped so as to receive one longitudinal end of the rail, which is insertable into the seat with at least two directions that are orthogonal to each other; wherein the rail comprises a first number of sides and the seat comprises a second number of sides; and wherein the one or more lighting elements are mountable on any of the first number of sides of the rail when the one longitudinal end of the rail is received in the seat, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The modular lighting system as described above wherein the first longitudinal axis of the first body and the second longitudinal axis of the second body is separated from each other by the pin along the longitudinal pin axis.
 
Claims 18, 20, 23-24 and 26-33 are allowed for being dependent on the allowed claim 17. 

With regards to claim 21, while modular lighting system including, a rail elongated longitudinally along an axis where one or more lighting elements are placed and mounted on the rail via a coupling; wherein each a joint joins at least two rails and comprises two bodies joined to each other by a pin, wherein the two bodies are configured to rotate around a rotation axis defined by the pin, the bodies of each joint being arranged at opposite axial ends of the pin along the rotation axis; wherein each body has a seat shaped so as to receive a longitudinal end of the rail; wherein the rail comprises a first number of sides and a first square cross section and the seat comprises a second number of sides and a second square cross section; and wherein the one or more lighting elements are mountable on any of the first number of sides of the rail when the one longitudinal end of the rail is received in the seat, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The modular lighting system as described above wherein the pin completely separating the two bodies along a longitudinal axis of the pin.

Claims 22, 25 and 34-37 are allowed for being dependent on the allowed claim 21. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             

	/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875